The opinion of the court was delivered by
Knapp, J.
Two objections are pressed against the legality of this road return. First, that there is a fatal variance between the road as applied for and that laid out by the surveyors.
Second, that the assessment of damages failed to specify with legal certainty the persons to whom the damages were awarded.
As to the first alleged error, it has been said repeatedly by *529this court, in cases of which State v. Atkinson, 3 Dutcher 420, and State v. Hulick, 4 Vroom 307, are examples, that to specify with exactitude in a road application the lines of course upon which the road is proposed, limits the surveyors of the highways in their action substantially to the prescribed route, and leaves to that body no discretion to deviate from it, even if such departure should be found necessary in order to attain other objects required by the Road act to be regarded in laying a highway. No case has, however, directly decided against the validity of a road laid out differing in location from that specifically applied for; yet, the accepted interpretation justifies the conclusion that such action would be illegal.
The question here presented is whether the case shows such variance.
The description in the application, as will be seen in the copy of the return, is peculiar; but it cannot, as I think, be said to describe a line definitely. The singular employment of the word “about” qualifying, what would otherwise be specific, renders the description quite indefinite, as much so as if the application had called for a road to be laid from the beginning point, running in a northwesterly direction to the designated ending. This, indeed, seems to be its effect; and the surveyors appear thus to have interpreted and treated it. The beginning and ending points were stated with sufficient exactness, and to these the road, as laid, conformed. As the surveyors were not bound to any fixed courses, and laid the road in the general direction called for, there is no basis for this objection, and this part of the return should be affirmed.
The assessment of damages to “ the heirs of James Gibbs, deceased,” was not a sufficient designation of the persons to whom the award was made. The persons should be named.But this is an error which, under the statute, may be amended. This part of the assessment of damages should be set aside, and the proceedings and return remitted to the Court of Common Pleas of Gloucester county, to the end that the surveyors be called together to amend the error in the assessment.